                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

WESLEY JEFFERSON                                                                 PLAINTIFF
ADC #104933

v.                                   5:18CV00200-JM

KEITH WADDLE, Disciplinary Hearing Officer,
ADC, Central Unit; et al.                                                    DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED. The Court certifies, pursuant to 28 U.S.C.

' 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding Order

would not be taken in good faith.

       DATED this 4th day of December, 2018.



                                               _______________________________________
                                               JAMES M. MOODY, JR.
                                               UNITED STATES DISTRICT JUDGE




                                               1
